Exhibit 10.1

 

LOGO [g43235img1.jpg]

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This Fourth Amendment to Credit Agreement is entered into as of October 17,
2005, by and between Digital Insight Corporation, a Delaware corporation
(“Borrower”), and City National Bank, a national banking association (“CNB”).

 

RECITALS

 

A. Borrower and CNB are parties to that certain Credit Agreement, dated as of
October 25, 2002, as amended by that certain First Amendment to Credit Agreement
dated as of October 31, 2003, that certain Second Amendment to Credit Agreement
dated as of October 29, 2004, and that certain Third Amendment to Credit
Agreement dated as of January 26, 2005 (the Credit Agreement, as herein amended,
hereinafter the “Credit Agreement”).

 

B. Borrower and CNB desire to supplement and amend the Credit Agreement as
hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions. Capitalized terms used in this Amendment without definition
shall have the meanings set forth in the Credit Agreement.

 

2. Amendments. The Credit Agreement is amended as follows:

 

  2.1 The definition of Commitment Fee in the Credit Agreement is stricken and
replaced with the following:

 

“Commitment Fee” will be equal to 0.15%, calculated on a per annum basis based
upon a 360 day year, of the average daily difference between the Revolving
Credit Commitment and the sum of the Revolving Credit Loans and Letters of
Credit outstanding.

 

  2.2 The definition of Operating Income in the Credit Agreement is stricken and
replaced with the following:

 

“Net Income” means net income, before taxes, computed in accordance with GAAP.

 

1



--------------------------------------------------------------------------------

  2.3 The definition of Termination Date in the Credit Agreement is stricken and
replaced with the following:

 

““Termination Date” shall be October 31, 2007, unless the Revolving Credit
Commitment is renewed for an additional term by CNB giving Borrower prior
written notice of such renewal, in which event the Termination Date will mean
the renewed maturity date of the Revolving Credit Commitment set forth in the
notice. Notwithstanding the foregoing, CNB may, at its option, terminate this
Agreement pursuant to Section 8.3; the date of any such termination will become
the Termination Date as that term is used in this Agreement.”

 

  2.4 Section 2.1 (Facility No. 1: Revolving Credit Loans.) is stricken and
replaced with the following:

 

“2.1 Facility No. 1: Revolving Credit Loans. CNB agrees to make loans
(“Revolving Credit Loans”) to Borrower up to, but not including, the Termination
Date, at Borrower’s request, up to the amount of Thirty Million Dollars
($30,000,000.00) (the “Revolving Credit Commitment”) outstanding at any time.
The Revolving Credit Loans may be repaid and reborrowed at any time up to the
Termination Date; provided, however, that the aggregate unpaid principal amount
of outstanding Revolving Credit Loans will at no time exceed the Revolving
Credit Commitment less the amount of outstanding Letters of Credit issued under
this Agreement. All Revolving Credit Loans will be paid by Borrower to CNB on
the Termination Date. The Revolving Credit Loans will be evidenced by a
promissory note (“Revolving Credit Note”) in the form attached hereto as Exhibit
B.

 

  2.5 Section 5.2.1 is stricken and replaced with the following:

 

Within forty-five (45) days after the end of each quarterly accounting period of
each fiscal year, except for the last quarterly accounting period, a copy of
Borrower’s Form 10-Q, or in lieu thereof, a financial statement consisting of
not less than a balance sheet, and income statement, reconciliation of net worth
and statement of cash flows, with notes thereto, prepared in accordance with
generally accepted accounting principles consistently applied, which financial
statement may be internally prepared;

 

2



--------------------------------------------------------------------------------

  2.6 Section 5.9. (Financial Tests) is stricken and replaced with the
following:

 

“5.9 Financial Tests. Borrower will maintain:

 

“5.9.1 Tangible Net Worth of not less than $110,000,000.00 at all times;

 

“5.9.2 Quarterly Net Income of greater than $4,000,000.00;

 

“5.9.3 A ratio of Current Assets to Current Liabilities of not less than 1.50 to
1 at all times;”

 

  2.7 Section 6.2 (Sale of Assets) is stricken and replaced with the following:

 

“6.2 Sale of Assets. Sell, lease or otherwise dispose of any of Borrower’s or
any Subsidiary’s assets, other than in the ordinary course of business, apart
from sales of assets in an amount not to exceed $30,000,000.00 in any calendar
year.

 

  2.8 Section 6.9 (Capital Expenditures) is stricken and replaced with the
following:

 

“Capital Expenditures. Make or be committed to make, directly or indirectly,
expenditures for capital assets (including any capitalized lease expenditure)
amounting, in the aggregate for Borrower and all Subsidiaries in any one fiscal
year, to more than $30,000,000.00.”

 

3. Existing Agreement. Except as expressly amended herein, the Credit Agreement
shall remain in full force and effect, and in all other respects is affirmed.

 

4. Conditions Precedent. This Amendment shall become effective upon the
fulfillment of all of the following conditions to CNB’s satisfaction:

 

  4.1 CNB shall have received this Amendment duly executed by Borrower; and

 

  4.2 CNB shall have received a renewal Fee for the period equal to $30,000.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.

 

6. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be construed in accordance with, and governed by the laws of the
State of California.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Borrower”      

Digital Insight Corporation, a

       

Delaware corporation

            By:  

/s/ Paul J. Pucino

               

Paul J. Pucino, EVP/CFO

 

“CNB”      

City National Bank, a

       

national banking association

            By:  

/s/ Peter Palsson

               

Peter Palsson, Vice President

 

4